Title: To George Washington from Major General Benedict Arnold, 14 May 1779
From: Arnold, Benedict
To: Washington, George



Dear Sir
Philadelphia May 14th 1779

Yesterday I had the honor to receive your Excellencys favor of the 7th Inst. informing me that the Time of my trial was finally fixed to the first day of June; which I am very happy to hear, as nothing can be more disagreable than the Cruel situation I am in at present, not only as my Character will Continue to suffer untill I am acquitted by a Court Martial, but as it effectually prevents my Joining the Army, which I wish to do as soon as my wounds will permit, and to render my Country every service in my power at this Critical Time. for tho’ I have been ungratefully treated, I do not Consider it as from my Countrymen in general but from a set of Men who, void of principal, are governed Intirely by private Interest.
The Interest I have in the wellfare and happiness of my Country, which I have ever evinced when in my power, will I hope allways overcome my Personal Resentment for any Injury I can posibly receive from Individuals. I have the honor to be with the most perfect Respect and Esteem, Your Excellencys Most Obedient Humble Servt
B. Arnold
